Hill, J.
Is the petition, the substance of which is set out in the foregoing statement of facts, subject to the demurrer filed against it? One of the grounds of demurrer is that the suit is multifarious, in that it seeks to join a suit for accounting for funds, with a suit for the recovery of certain bonds alleged to have been converted by each of the three defendants, and also with .a suit for relief against the City of Sparta. In the case of Blaisdell v. Bohr, 68 Ga. 56, it was held: “A bill is not multifarious because all of the defendants are not interested in all of the matters contained in the suit. It is sufficient if each party has an interest in some matter in the suit which is -common to all, and that they are connected with the others. All persons who are directly or consequentially interested in the event of the suit are properly made parties to a bill in equity, so as to prevent a multiplicity of suits by or against parties at once or successively affected by the original case.” In the opinion of the court delivered by Justice Crawford, it was said: “f To sustain a bill against multifariousness it is not indispensable that all parties should have an interest in all the matters contained in the suit. It is sufficient if each party has an interest in some matter in the suit which is common to all, and that they axe connected with the others. 8 Ga. 236, and authorities there cited/ There was in this whole transaction but a single subject matter — the twenty-three shares of stock. How and where the 'liability will fall, and what shall be the final determination as to the rights of these parties, are not the questions. All the parties are connected with it in the conveyance from the true owner. They may all be heard and their rights and liabilities settled in this one suit, and the whole matter finally adjudicated. 21 Ga. 6, 35 Ib. 208. Mitford & Tyler, 271-3; Dan. Ch. Pl. and Pr. 334; Story’s Equity Pl. 271, 271 a. Courts discourage the objection of multifariousness in all cases *764where, instead of advancing, it would defeat the ends of justice. 12 Ga. 61, 1-2-3 of the' opinion. . . All persons who are directly or consequentially interested in the event of the suit should be made parties. Persons are often necessary parties defendant to a suit, ‘not because their rights may be directly affected by the decree if obtained, but because in the event of the plaintiff succeeding in his object against the principal defendant, that defendant will thereby acquire a right to call upon him, either to reimburse him the whole or part of plaintiff’s demand, or to do some act towards reinstating the defendant in the situation he would have been in but for the success of the plaintiff’s claim.’ This is done to avoid a multiplicity of suits, and requires the parties who may thus be consequentially liable to be brought, in the first instance, before the courts, that all the liabilities may be adjudicated and settled in one. proceeding. 1 Dan. Ch. PI. and Pr. § 283.” East Atlanta Land Co. v. Mower, 138 Ga. 380 (75 S. E. 418).
In this case, it seems to us, as said by Mr. Justice Crawford in the Blaisdell case, that there is in the whole transaction but'a single subject-matter — the sinking-fund of the City of Sparta. All of the defendants have a common object as to whether the bonds and money passed out of the hands of the First National Bank of Sparta wrongfully. It is true that all of the parties defendant have not an interest in all of the matters set out in the petition, but it is also true that each party has an interest in the one subject-matter of the possession of the bonds belonging to the City of Sparta, and the possession of which belongs to the plaintiffs in this case as bond commissioners of that city. And all matters with reference thereto touch each one of the defendants, and they are in some way interested in the result of the suit. In 16 Cyc. 248, citing a number of authorities, including Georgia cases, it is stated: “In order to permit a joinder of plaintiffs, it is not essential that their demands should be joint; it is sufficient if they are all interested, although distinctly, in the subject-matter, and in the object to be attained. Indeed a common interest in the object to be attained may in itself be sufficient to sustain the joinder, as where several property owners unite to prevent the collection of an illegal tax, or the unlawful use of the street on which their property abuts. Plaintiffs having *765distinct interests, but whose titles are derived' from a common source, may unite in a bill to protect against an attack reaching that common source. The fact that the injury to each is caused by the same act has been held to afford a sufficient connection to maintain a joint suit. It is also held that the plaintiffs may join, although their' interests be separate, where the relief sought by each involves tlie same question, requires the same evidence, and leads to the same decree.” See also 6 Pom. Eq. Jur. § 892; Dart v. Orme, 41 Ga. 376. In the case of Conley v. Bucle, 100 Ga. 187 (28 S. E. 97), it was ruled that “An equitable petition by a judgment creditor against the defendant in execution and others alleged, in substance, that they had all entered into a conspiracy to defeat the collection of the debt upon which the judgment was founded, that the common object of all the conspirators was to ‘ hide ’ and ‘ cover up/ in the names of the coconspirators, other than the defendant in execution, property which really belonged to him, and that in pursuance of this object various deeds had been executed purporting to convey specified parcels of realty of these coconspirators, which in fact belonged to the judgment debtor; the particulars in each instance being set forth. The j>etition prayed for the cancellation of the various conveyances which were, for the reasons stated, alleged to be fraudulent; and for a judgment subjecting all the property to the petitioner's execution. Held, that this petition was not demurrable as failing to set forth an equitable cause of action, nor as being multifarious, nor for want of sufficient fulness in stating wherein the alleged fraudulent acts of the several defendants consisted.”
In the case of King v. King, 45 Ga. 644 (2), it was held: “ Where á bill was seeking to pursue. a trust fund which had been paid by K. to M., the attorne3q by him to F., the trustee for complainant, and by him had been turned over to G., his successor, said fund being in Confederate money; and the questions in controversy were whether all or either of the parties who had received the Confederate money had done so in bad faith, so as to make them all or any of them liable to complainant, it was error to dismiss the defendants, E. and II., the administrator of G., as not being proper parties.” In that case it was said: “In our judgment it was error in the court below in dismissing the defendants, Franklin and the legal representative of Gartreii, as *766parties defendant to the complainant’s bill, and especially. so under the decision of this court in this case at a former term as to the liability of the respective defendants, then parties to the bill.- The complainant was seeking to pursue the trust fund which had been paid by Eing to Mitchell, the attorney, and by him to Franklin, the trustee, and by the latter had been turned over to Gartrell, his successor. Whether all or either of the parties who had received the trust fund in Confederate money had done so in bad faith, so as to make them all or any of them liable to the complainant, was the question to be decided under the evidence, and, if liable at all, what was the extent of their liability, either jointly or separately, as the evidence might establish, according to the principles of law and equity, applicable to each one of them in the capacity in which they paid and received the fund. The parties received the fund from each other, and when a court of equity gets jurisdiction of the parties through whose hands the trust fund has passed or been received, it will retain it for the purpose of making a complete and final decree so as to prevent a multiplicity of suits.” It will be observed that the facts of that case are similar to the instant one, in that the parties received the fund from each other, and therefore it is necessary to have all of the defendants parties to the suit in order to prevent a multiplicity of suits.
In the case of Shewmake v. Robinson, 148 Ga. 287 (96 S. E. 564), it was held that “The suit was to recover the property, with mesne profits, and by the petition as amended it was alleged that all of the defendants had converted the property. Under these circumstances they were all proper parties, and the petition was not demurrable on the ground of misjoinder of parties or causes of action.” There is a similarity between the Shewmake case and the one now being considered. From the foregoing statement of facts it will be seen that the main purpose of the petition is to recover the sinking-fund bonds and the interest that has accumulated thereon, which, as in the case last cited, are alleged to have been converted by each of the defendants. It may be that all of the defendants have not converted all of the bonds claimed by the plaintiffs, or all of the coupons attached thereto, but if each has converted a portion thereof, on the trial of the case the plaintiffs could hold each one responsible for *767whatever the evidence showed each had converted. As already said, the main purpose of the suit is to trace or follow up> the trust fund, and the accounting for such portions of the trust fund as may have reached the hands of each of the defendants to the suit; and in view of the authorities cited above, and what has been said, we think that there is no misjoinder of parties or causes of action, but that the whole issue can be determined in this equitable cause. Judgment affirmed.

All the Justices concur.